DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuk (US 8659414) Schuk in view of Pos (US 7980630) and further in view of Official Notice.

Regarding claim 1, A separation alarm assembly comprising: a transmitter configured to be couplable to an object (“The alarm system 110 includes a monitoring unit, which can be one or more of a wrist device 190 and a seat monitor 170” (Schuk: column 5, line 66 – column 6, line 1)), the transmitter being configured for radio frequency transmission (“When the system 10 is activated, radio frequency waves 26 are emitted by the buckle adapter 20 which are detected or received by a radio frequency transceiver device 40 included within a key fob 41.” (Schuk: column 5, lines 16-25)); and alert programming code positioned on an electronic device of a user enabling the electronic device for receiving transmissions from the transmitter (“In general, the wrist device 190 and the seat monitor 170 transmit a "connect" message when enabled for reception by a key fob 141 carried by the child caregiver 50.” (Schuk: column 6, lines 1-3)), for determining a distance between the transmitter and the electronic device, and for alerting the user should the distance exceed a preset value (“Once the system 10 is activated, the monitoring function of the buckle adapter 20 is capable of sensing if a predetermined distance "D" has been reached between the buckle adapter 20 and the key fob 41. In such a case, an alarm signal will be emitted by the transceiver device 40 within the key fob 41 alerting the child caregiver 50 that the child is being left in the vehicle 60 unattended.” (Schuk: column 5, lines 19-25)).  
The claimed further including a monitoring unit configured to be mountable to a rear face of a front seat of a vehicle and being configured for capturing an image of an object positioned on a rear seat of the vehicle and for transmitting the image to the electronic device of the user is not specifically disclosed by Schuk. Pos teaches a seat-mounted system with a camera for capturing the image of a child in a child seat (“FIG. 5a shows an embodiment in which solely a camera system 4a is used as electronic assembly. The camera system 4a serves especially for monitoring a child sitting in the child seat (not shown). Advantageously, inside the moulded body there are provided electronic components (not shown) for transmitting the images or film sequences recorded with the camera system 4a by means of a wired connection or wirelessly to a monitoring monitor (likewise not shown) with the aid of which, for example, the occupants sitting in the front seat of the vehicle can observe the child sitting in the child seat.” (Pos: column 8, lines 35-45) “In respect of the camera system it should be noted that it communicates, for example by means of a wired connection or wirelessly, with a monitor which is arranged so as to be easily viewable by the driver or passenger in the vehicle. As a possible monitoring monitor there can be used, for example, the display of a navigation system or the rear-view mirror of the vehicle.” (Pos: column 2, line 64 – column 3, line 3)). Modifying Schuk to include a seat-mounted device with a camera for monitoring a child in a child seat would increase the overall utility of the system by providing the user with additional means to monitor the child. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schuk according to Pos.
further including the monitoring unit comprising: a housing defining an interior space (Pos: figure 5a and 5b); 
a camera engaged to the housing and operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively actuating the camera for capturing the image of the object positioned on the rear seat of the vehicle (“FIG. 5a shows an embodiment in which solely a camera system 4a is used as electronic assembly. The camera system 4a serves especially for monitoring a child sitting in the child seat (not shown). Advantageously, inside the moulded body there are provided electronic components (not shown) for transmitting the images or film sequences recorded with the camera system 4a by means of a wired connection or wirelessly to a monitoring monitor (likewise not shown) with the aid of which, for example, the occupants sitting in the front seat of the vehicle can observe the child sitting in the child seat.” (Pos: column 8, lines 35-45)).
The claimed a battery engaged to the housing and positioned in the interior space; a microprocessor engaged to the housing and positioned in the interior space, the microprocessor being operationally engaged to the battery; a microphone engaged to the housing and operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively actuating the microphone for capturing sounds produced by the object positioned on the rear seat of the vehicle; a transceiver engaged to the housing and positioned in the interior space, the transceiver being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively actuating the transceiver for transmitting the image captured by the camera and the sounds received by the microphone to the electronic device of the user; and a speaker engaged to the housing, the speaker being operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively actuating the speaker for broadcasting a transmission received from the electronic device via the transceiver are not specifically disclosed by Schuk and Pos. Examiner takes Official Notice that the use of common electronic components including a battery, a microprocessor, a microphone, a transceiver, and a speaker, along with their interconnections in order to operate would have been well known to one of ordinary skill in the art. Modifying Schuk and Pos to specifically include these specific electronic components would facilitate the functioning of the system (battery, microprocessor, transceiver) and add additional functionality commonly used in monitoring systems (microphone, speaker). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schuk and Pos according to Official Notice.
the claimed further including a fan engaged to the housing and operationally engaged to the microprocessor, such that the microprocessor is positioned for selectively actuating the fan, wherein the fan is configured for blowing air on the object positioned on the rear seat of the vehicle is not specifically disclosed by Schuk and Pos. Examiner takes Official Notice that the use of a fan in a vehicle attachment device would have been well known to one of ordinary skill in the art. Modifying Schuk and Pos to use a fan would increase the overall comfort of the system by providing additional airflow to the interior of the vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schuk and Pos according to Official Notice.

Regarding claim 2, further including the transmitter being integral to a wristband or a bracelet, wherein the wristband or the bracelet is configured for positioning around a wrist of a child (“As illustrated in FIG. 9 a wrist device 190 can also be utilized to monitor whether a child is within a predetermined distance of the key fob 141. The wrist device 190 is constructed similar to a wristwatch and scaled to fit a child's arm or wrist” (Schuk: column 7, lines 63-67).

Regarding claim 7, further including a fastener engaged to the housing and being configured for selectively engaging the front seat of the vehicle (Pos: figures 51 and 5b).

Regarding claim 8, the claimed wherein the fastener comprises a pair of clips, each clip being configured for selectively engaging a respective extension rod of a headrest of the front seat is not specifically disclosed by Schuk and Pos. Examiner takes Official Notice that the use of a pair of clips in a vehicle attachment device would have been well known to one of ordinary skill in the art. Modifying Schuk and Pos to use a pair of clips would increase the ease of attachment of the device to the seat. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schuk and Pos according to Official Notice.

Claim 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuk in view of Pos in view of Official Notice and further in view of Housley (US 20150035672).
Regarding claim 3, the claimed wherein the alert programming code alerts the user when the distance between the transmitter and the electronic device exceeds 4.57 meters is not specifically disclosed by Schuk, Pos, and Official Notice. Housley teaches a proximity tracking system for monitoring a child that allows the user to select a monitoring distance of 15’ (or 4.57 meters) (Housley: paragraph 8). Modifying Schuk, Pos, and Official Notice to use a monitoring distance of 15’ would give the user a standardized distance similar to other devices. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schuk, Pos, and Official Notice according to Housley.

Regarding claim 9, the claim is interpreted and rejected as claims 1-3, 7, 8 stated above.

Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive.
Argument A: applicant requests a prior art reference in support of the assertion that the fan in combination with a monitoring unit is well known in the art.
Examiners response: examiner points applicant to Biesinger (US 20180236941) that discloses a device for mounting to the headrest of a vehicle seat for monitoring an infant in the backseat that includes an integrated fan for cooling the infant (Biesinger: paragraph 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689